DETAILED ACTION  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
This application discloses the following embodiments:
 
Embodiment 1 - Figs. 1.1-1.5 
Embodiment 2 - Figs. 2.1-2.6 
Embodiment 3 - Figs. 3.1-3.6  
Embodiment 4 - Figs. 4.1-4.6 
Embodiment 5 - Figs. 5.1-5.2 

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  

The appearance of the combined lighting fixtures as seen in embodiments 2 and 4 creates a change in appearance that patiently distinguishes the designs from the appearance of the single light fixture seen in embodiments 1, 3 and 5. The appearance of the multiple vents and recessed features as seen in embodiments 3, 4 and 5 creates a change in appearance that patentably distinguishes the embodiments from the appearance of the plane unadorned surfaces as seen in embodiments 1 and 2.  The change in scope of the design as seen in embodiment 5, where only the top and front surface of the fixture is shown and claimed, along with the appearance of the LED light strip seen on one of the surfaces shown in 5.2, creates a patentable distinction from the remaining embodiments. 


 
The above embodiments divide into the following patentably distinct groups of designs:
 
Group I - Embodiment 1
Group II - Embodiment 2
Group III - Embodiment 3
Group IV - Embodiment 4
Group V - Embodiment 5
 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
 
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, a claim may be rejected by applying prior art to any embodiment within a patentably indistinct group.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
 
A telephonic election was not attempted, as there is no Power of Attorney associated with the application.
 
Applicant is reminded that any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and 

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date:  2/17/2022